COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTIONS
 Cause number:            01-18-00485-CV
 Style:                   In the Interest of K.L.W., A Child
 Date motions filed*:     July 27, 2018
 Type of motions:         Motion to transfer case to another court of appeals and motion to
                          proceed as pro se and special appearance
 Party filing motions:    Pro se Appellants Brandy Brenay Charles and Ronald Dwayne
                          Whitfield
 Document to be filed:    N/A

Ordered that motion is:
       Granted
      ☒ Denied
      ☒ Dismissed (e.g., want of jurisdiction, moot)
      ☐ Other: After the Texas Supreme Court’s July 30, 2018 Order denied appellants’ pro se
       request to transfer this case, their motion is denied. Juliane Crow filed a notice of
       appearance for appellant Brandy Brenay Charles in this Court on July 30, 2018, noting
       that the trial court had appointed her as appellate co-counsel for Charles on July 10, 2018,
       and the supplemental clerk’s record includes the other July 10, 2018 order appointing
       Valeria Brock as appellant Ronald Whitfield’s appellate counsel. Because Charles and
       Whitfield are not entitled to hybrid representation, their motions to proceed as pro se and
       special appearances are dismissed as moot. See, e.g., In re D.W., 445 S.W.3d 913, 915
       n.1 (Tex. App.—Dallas 2014, pet. denied) (declining to consider pro se brief filed by
       mother in termination case after her counsel had filed brief). ______________________

Judge’s signature: _/s/ Laura Carter Higley_
                   X Acting individually          Acting for the Court

Date: August 2, 2018_